Citation Nr: 1730117	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-03 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent from March 5, 2012, for service-connected bilateral hearing loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a cervical spine disorder.

8.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, to include service in the Republic of Vietnam (Vietnam).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; the transcript of the hearing is of record.

In April 2014, the Board denied the Veteran's claim for service connection for hypertension.  In April 2014, the Board remanded the remaining issues currently on appeal to the Agency of Original Jurisdiction (AOJ) for further development.
The filed an appeal regarding the hypertension denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2015, the Court granted the Veteran's representative and VA General Counsel Joint Motion for Remand (JMR), and remanded that issue to the Board for further action.  
In November 2015, the hypertension issue was returned to the Board and the Board remanded all of the issues currently on appeal to the AOJ for further development.  The case was then returned to the Board.  In January 2017, the Board denied the issue of entitlement to an initial compensable rating prior to March 5, 2012, for the service-connected bilateral hearing loss.  The Board then remanded the rest of the issues currently on appeal to the AOJ for further development.

As noted in the prior Board remands, the issue of entitlement to service connection for a heart disorder was raised during the March 2012 Board hearing, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issue of entitlement to a rating in excess of 20 percent from March 5, 2012, for the service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include in-service herbicide agents, and did not manifest within one year of the Veteran's discharge from service.

2.  A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A left shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

4.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.
5.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

6.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.

7.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension, to include as due to in-service herbicide agents exposure, is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Service connection for a right shoulder disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

3.  Service connection for a left shoulder disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

4.  Service connection for a right knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

5.  Service connection for a left knee disorder is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

6.  Service connection for a cervical spine disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

7.  Service connection for a lumbar spine disorder is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

A.  General Regulations and Statutes

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis and cardiovascular-renal disease (to include hypertension), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

B.  Hypertension Claim

The Veteran is seeking service connection for hypertension, to include as due to in-service herbicide agents exposure. 
The first element of service connection requires medical evidence of a current disorder.  On VA examination in March 2016, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's service treatment records (STRs) do not show a diagnosis of or treatment for hypertension or its associated symptoms.  Importantly, the May 1968 service examination prior to discharge was silent with respect to any findings of hypertension.  In his contemporaneous medical history, the Veteran expressly denied high blood pressure.  The Veteran's active military service ended in May 1968.  

Post-service private treatment records first show an assessment of hypertension in February 2003.  Again, the Veteran's active duty ended in 1968.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge).  At the August 2009 VA general examination for pension purposes, the Veteran reported being diagnosed with hypertension about four years prior.  At the March 2012 Board hearing, the Veteran denied having hypertension in service and indicated that he believed he had been diagnosed five or six years ago at VA.  

The Board notes that the Veteran's essential argument is that his hypertension is due to in-service herbicide agents from his Vietnam service.

In this regard, a "veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  

The Board acknowledges that the Veteran's DD Form 214 reflects that he is in receipt of the Vietnam Service Medal and Vietnam Campaign Medal.  Thus, it is presumed that the Veteran was exposed to herbicides during his period of active service.  38 U.S.C.A. § 1116(f).  However, hypertension is not one of the diseases enumerated under 38 C.F.R. § 3.309(e).  As such, the provisions for presumptive herbicide exposure are not applicable in this case.  

Nonetheless, the Veteran's hypertension can still be service-connected if there is medical evidence directly linking the hypertension to his exposure to toxic herbicides (e.g., the dioxin in Agent Orange).  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (where the Court determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishing entitlement to service connection with proof of actual direct causation, even when the veteran does not have one of the listed presumptive conditions).  

In this regard, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update) concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2010 (2011) at 694.  

Based on the 2010 Update, the Veteran was afforded a VA examination in March 2016.  The examiner noted that the Veteran started to experience blood pressure elevation in 2006 and was diagnosed with hypertension in April 2009.  The Veteran stated that he was unsure as to how his hypertension was related to service.  The examiner opined that the Veteran's hypertension was less likely than not related to his military service.  The examiner noted that there was no evidence of elevated blood pressure in the Veteran's STRs, including his May 1968 discharge examination.  The examiner indicated that the normal response to immediate stress was elevated blood pressure, but that such was merely transient.  The examiner noted that there was no medical evidence demonstrating a relationship between hypertension and physical activity and heavy construction work.  As to whether the Veteran's hypertension was related to his presumed herbicide exposure in Vietnam, the examiner indicated that hypertension was not a presumptive disorder associated with herbicide exposure, and there was insufficient evidence demonstrating a relationship between herbicides and hypertension.  Although the Board asked the examiner to address the NAS Institute of Medicine's Veterans and Agent Orange Update 2010, the examiner did not discuss the significance, if any, that study has on the Veteran's hypertension.  Instead, the examiner merely cited a 2000 study by the America Heart Association that discussed the general etiology of hypertension, and did not discuss the newer NAS study.

Accordingly, the Board remanded the hypertension claim for an addendum VA medical opinion.  In March 2017, following a review of the Veteran's claims file, to include the NAS study, the medical literature, the prior VA examinations, and the Veteran's lay statements, the VA examiner concluded that the Veteran's currently diagnosed hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the weight of the credible medical literature is against
military service causing hypertension including exposure to herbicides.  The Veteran was not seen for nor treated for hypertension while on active duty
military service.  His May 1968 discharge physical was silent for hypertension and his blood pressure was normal.  There was no medical evidence of hypertension
one year after his military discharge.  The Veteran was first noted to have elevated blood pressures in 2003, 35 years after service.  His blood pressures fluctuated
without medication until from 2006-2009 when he was started on medication.  The Veteran has risk factors for hypertension, to include aging, obesity, and smoking history.  Thus, the examiner concluded that the Veteran's currently diagnosed hypertension was less likely as not related to his military service, to include his exposure to herbicide agents in Vietnam.
The VA examiners clearly reviewed the Veteran's STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record - particularly the recent VA medical opinion in March 2017.  The March 2017 VA examiner gave an alternative theory to address the cause of the Veteran's current hypertension - namely, aging, obesity, and smoking history.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For these reasons, service connection for hypertension is not warranted.

The Veteran's claim also cannot be granted based on continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from February 2003, almost thirty-five years after the Veteran's military separation in May 1968.  Further, the STRs do not show that the Veteran developed chronic hypertension during his active military service.  The STRs do not document any complaints of or treatment for hypertension or its associated symptoms.  When the Veteran was first treated post-service in 2003, he did not indicate that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for a cardiovascular-renal disease, to include hypertension.  As stated above, the earliest post-service medical treatment records are dated from 2003, and the Veteran was separated from the active duty in 1968.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (whether the Veteran's hypertension is attributable to his active military service, to include his presumed in-service herbicide agents exposure) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing the claimed relationship are negative.  No competent medical opinions linking his hypertension to his active military service, to include his presumed in-service herbicide agents exposure, have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current hypertension was not related to his active military service, to include his presumed in-service herbicide agents exposure.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, to include as due to in-service herbicide agents exposure, is not warranted.

C.  Remaining Claims

The Veteran seeks service connection for a right shoulder disorder, a left shoulder disorder, a right knee disorder, a left knee disorder, a cervical spine disorder, and a lumbar spine disorder.

The first element of service connection requires medical evidence of a current disorder.  The August 2009 VA general medical examination diagnosed degenerative arthritis of the left shoulder, degenerative arthritis of the right knee status post arthroplasty, degenerative disc disease of the cervical spine, and degenerative disc disease of the lumbar spine.  The April 2015 VA examination diagnosed the Veteran with right shoulder strain.  The March 2016 VA examination also diagnosed the Veteran with status post right knee replacement, degenerative arthritis of the left knee, spinal stenosis and degenerative arthritis of the lumbar spine, and degenerative arthritis of the cervical spine.  Thus, the Veteran has satisfied the first element of service connection.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  At the March 2012 Board hearing, the Veteran asserted that his disorders of the knees, shoulders, cervical spine, and lumbar spine were due to operating heavy construction equipment as well as jumping off large machinery on a regular basis while in service.  His service personnel records show that the Veteran's Military Occupational Specialty was Construction Machine Operator.  With respect to the right knee, he indicated that he had a tear in 1976 and was told by the doctor that there was an old injury.  Here, the Veteran's STRs are silent for documentation of the disorders.  The records reveal no complaints or treatment related to the Veteran's knees, shoulders, lumbar spine, or cervical spine.  At his May 1968 military separation examination, his knees, shoulders, lumbar spine, and cervical spine were normal.  

The first post-service relevant complaints include a January 1976 private X-ray of the lumbar spine showing mild interspace narrowing at the L5-S1 level posteriorly.  An April 1976 private X-ray of the right knee was negative; however, a May 1977 private X-ray of the right knee showed a small probable avulsion.  An October 1981 private treatment record noted pain and swelling in his left knee after a recent injury where he twisted it.  A December 1986 private treatment record showed complaints of left shoulder pain.  Subsequently, the Veteran had a right knee replacement in February 2000.  In January 2003, the Veteran was treated by a private physician for pain in his neck and shoulders.  In February 2003, the Veteran was diagnosed with bursitis of the left shoulder by his private physician.  Again, the Veteran's active duty ended in 1968.  These lengthy periods without treatment for the disorders weigh heavily against the claims.  See Maxson, 12 Vet. App. at 453, aff'd, 230 F.3d at 1330. 
The third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

In April 2015, the Veteran was afforded a VA joints examination to determine the nature and cause of his joint disorders.  

Regarding the lumbar spine and knees, the April 2015 VA examiner determined that the Veteran's currently diagnosed degenerative disc disease of the lumbar spine and degenerative arthritis of the knees were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that during the Veteran's active military service, the conditions were acute only and there was no evidence of chronicity of care.  The Veteran was not aware of any injury to his back or even an exact time frame for the onset of his back pain.  In summary, the examiner found that a nexus had not been established.  

Regarding the cervical spine and shoulders, the April 2015 VA examiner determined that the Veteran's currently diagnosed degenerative disc disease of the cervical spine and bilateral shoulder strains were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran's symptoms were subjective only.  There was no objective evidence of chronic disorders.  The Veteran was unsure of the onset of his neck and shoulder pain, and denied an injury to his neck area.  In summary, the examiner found that a nexus had not been established.  

In November 2015, the Board found the April 2015 VA medical opinions to be inadequate.  With regard to the Veteran's cervical spine and lumbar spine, the Board noted that the prior examination report contained contradictory information concerning the Veteran's cervical spine symptoms, and did not adequately reflect his statements that his neck and back pain began in the 1980s as a result of constant jarring" in service.  With regard to his bilateral shoulders, the Board noted, that while the Veteran was diagnosed with a bilateral shoulder strain, the VA examiner indicated that the symptoms were subjective only and that there was no objective evidence of a chronic disorder.  With regard to the Veteran's bilateral knees, the Board noted that the examiner failed to address the Veteran's statements concerning his post-service treatment, as well as his statement that his doctor told him in 1976 that he had an old injury. 

Accordingly, in March 2016, the Veteran underwent another VA spine examination.  He attributed his lower back pain to running heavy equipment, including bulldozers, during military service, and that he started having problems with his back in the late 1970s or the early 1980s.  With regard to his cervical spine, he stated that he could not remember if his neck hurt him while he was Vietnam, but his attributed his current cervical spine disorder to jumping off of equipment while stationed in Vietnam.  The Veteran stated that he started seeking treatment for his cervical spine in 2000.  Following a review of the Veteran's claims file, the VA examiner provided a negative nexus medical opinion.  The examiner found that there was no evidence of a lumbar spine or cervical spine disorder in the Veteran's STRs, nor were there any complaints related to his lumbar spine or cervical spine.  The examiner noted that the Veteran's lumbar spine and cervical spine disorders did not manifest to a compensable degree within a year of the Veteran's active military service, and there was no evidence of any treatment for at least 32 years after his military discharge.  The examiner indicated that there was no evidence to suggest that jumping off of equipment would cause arthritis of the cervical spine or lumbar spine.  Instead, the examiner stated that the Veteran's age and obesity were shown by the preponderance of the current medical evidence to be the cause of his degenerative arthritis in his neck and back.

In March 2016, the Veteran also underwent a VA examination of his bilateral shoulders.  He was diagnosed with degenerative arthritis in the left shoulder, but no diagnosed disorder of the right shoulder was found on examination.  He denied any current problems with his right shoulder, and he stated that he started seeking treatment for his left shoulder in the 1980s when he was told he had a torn rotator cuff.  He never had surgery and just bore the pain.  He indicated that he was not sure if he injured his left shoulder, but that he was having difficulty at times lifting things.  With regard to his military service, the Veteran stated that, while he could not recall a specific injury to his shoulders, he would have to jump off of heavy equipment, hit the ground, and roll on the ground.  Because the VA examiner did not find any evidence of a right shoulder disorder, she did not provide any opinion.  As to the Veteran's left shoulder, the examiner noted that there was no evidence of a left shoulder disorder in the Veteran's STRs, nor were there any complaints related to his bilateral shoulders.  The examiner also noted that the first indication of treatment for the left shoulder was in 2008, forty years after the Veteran was discharged.  The examiner also noted that repetitive jumping was not shown to cause degenerative arthritis of the shoulders.  Instead, the examiner stated that the Veteran's age was shown by the preponderance of the current medical evidence to be the cause of his degenerative arthritis in the left shoulder.

In March 2016, the Veteran underwent a VA examination of his bilateral knees.  He was diagnosed with bilateral knee degenerative arthritis and status post right knee replacement.  During the examination, the Veteran reported that he started having problems with his right knee during service due to jumping off of heavy equipment.  He stated that he did not seek medical attention, that his knee hurt only for a few minutes, and that he went back to work.  He also reported that, in 1976, he slipped and fell and that he suffered a bucket handle tear in his left knee.  He underwent meniscal surgery to repair the tear, and an arthroscopic procedure in the 1980s and was told that his knee was worn out; thereafter, he has had two knee replacements.  He stated that he did not seek treatment for his knees from the time he was discharged until 1976; however, he stated that his surgeon told him that he had "an old wound in his [left] knee" when the first operation was performed.  With regard to his left knee, the Veteran stated that his left knee began bothering him shortly after 1976 because he was throwing all of his weight onto his left knee because of his right knee.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee disorders were related to his active military service.  

With regard to the right knee, the March 2016 VA examiner reasoned that there was no evidence of any actual bony injury during service, there was no evidence of a right knee disability within one year of the Veteran's military discharge, and he suffered an injury to his right knee following service that required surgical intervention.  The examiner also explained that the weight of the medical evidence supported a finding that the Veteran's current right knee disorder was related to his post-service injury, not his military service.  In this regard, the examiner stated that there was no medical evidence to suggest that repeated jumping would cause a bucket handle tear eight years after the Veteran was discharged.  The examiner further noted that the Veteran met the criteria for the most common risk factors for developing degenerative arthritis in his knees, namely - advancing age and obesity.

With regard to the left knee, the March 2016 VA examiner reasoned that there was no evidence of a bony injury service, and there was no evidence of a left knee disability within one year of the Veteran's military discharge.  The examiner also noted that there was no evidence of any left knee disorder until 2009, forty-one years after the Veteran's active military service.  The examiner explained that the weight of the medical evidence supported a finding that the Veteran's current left knee disorder was related to his age, not his military service.  The examiner stated that there was no medical evidence to suggest that repeated jumping would cause degenerative arthritis forty-one years after discharge.  The examiner further noted that the Veteran met the criteria for the most common risk factors for developing degenerative arthritis, namely - advancing age and obesity.

In its January 2017 remand, the Board found the March 2016 VA examination reports and opinions to be inadequate.  With regard to the Veteran's cervical spine and lumbar spine disorders, the Board noted that the VA examiner merely noted that there was no evidence of treatment in the Veteran's STRs, and there was nothing to suggest a relationship between jumping and degenerative arthritis.  However, during the March 2012 Board hearing, he reported repeated jarring as a result of operating the heavy equipment, which was not addressed in the March 2016 VA medical opinion.  With regard to the Veteran's shoulders, while the examiner indicated that there was no evidence of treatment in the Veteran's STRs, and there was nothing to suggest a relationship between jumping and degenerative arthritis, the examiner's rationale failed to reflect the Veteran's reports of failing to the ground and having to roll.  Moreover, insofar as the March 2016 VA examiner found no objective evidence of a right shoulder disorder on examination, during the April 2015 VA examination, the Veteran was diagnosed with a right shoulder strain since 2010.  With regard to the Veteran's knees, while the examiner indicated that there was no evidence of treatment in the Veteran's STRs, and there was nothing to suggest a relationship between jumping and degenerative arthritis, the examiner's rationale failed to reflect adequate consideration of the Veteran's reports of pain in his right knee immediately following service, as well as his report that his doctor in 1976 told him that there was evidence in his right knee of an old injury.  

Accordingly, the Veteran was afforded additional VA medical opinions in March 2017.  Following a review of the claims file, the VA examiner determined that the Veteran's currently diagnosed joint disorders were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injuries, events, or illnesses.  

Regarding the lumbar spine disorder, the March 2017 VA examiner reasoned that the Veteran was not seen for nor treated for a lumbar spine disorder while on active duty military service.  His May 1968 discharge physical was silent for a back disorder and the examination was normal.  There is no medical evidence of a back disorder one year after the Veteran's active military service.  After service, the Veteran was able to work.  An August 2009 treatment record stated that the Veteran worked construction since his military release and owned his own business since 1989.  A February 2013 treatment record indicated that the Veteran owned an excavation business.  The examiner stated that there was no medical evidence of a back disorder until 1976, 8 years after the Veteran's active military service.  He was noted to have narrowing of L5-S1 and osteophytes.  There was no medical evidence of ongoing medical care after that until 1985, 17 years after his military service.  At that time he had chemodiscolysis performed.  In the 2000's, the Veteran was seen off and on for back pain.  An August 2010 treatment record documented that the Veteran had been chopping wood.  The Veteran had degenerative changes of the back, to include degenerative disc disease, arthritis, and stenosis.  The examiner stated that these diagnoses were not unusual in a person the Veteran's age and were part of the aging process.  The Veteran's activities after service can predispose one to degenerative changes of the back.  Smoking can also do this.  Obesity (the Veteran's body mass index (BMI) on February 2017 was 35.79 and it is noted throughout his medical records that he is obese) puts stress on the lumbar spine, which can lead to degenerative changes.  In summary, the examiner found that the Veteran's currently diagnosed lumbar spine disorder was less likely than not related to his military service, to include working with heavy equipment.

Regarding the cervical spine disorder, the March 2017 VA examiner reasoned that the Veteran was not seen for nor treated for a cervical spine disorder while on active duty military service.  His May 1968 discharge physical was silent for a cervical spine disorder and his examination was normal.  There was no medical evidence of a cervical spine disorder one year after the Veteran's military service.  After his active military service, the Veteran was able to work.  An August 2009 treatment record stated that the Veteran worked construction since his release from the active military service and owned his own business since 1989.  A February 2013 treatment record indicated that the Veteran owned an excavation business.  There is no medical evidence of a cervical spine disorder until 2003, 35 years after his military service.  In 2008, 40 years after his active military service, he was found to have degenerative changes in the cervical spine.  The Veteran has degenerative changes of the neck.  The examiner found that these diagnoses are not unusual in a person the Veteran's age and are part of the aging process.  The Veteran's activities after his military service can predispose one to degenerative changes of the cervical spine.  Smoking can also do this. In summary, the examiner found that the Veteran's currently diagnosed cervical spine disorder was less likely than not related to his military service, to include working with heavy equipment.  

Regarding the bilateral knee disorder, the March 2017 VA examiner reasoned that the Veteran was not seen for nor treated for a knee disorder while on active duty military service.  His May 1968 military discharge physical was silent for a knee disorder and his examination was normal.  There is no medical evidence of a knee disorder one year after the Veteran's active military service.  After his military service, the Veteran was able to work.  An August 2009 treatment record stated that the Veteran worked construction since his military release and had his own business since 1989.  A February 2013 treatment record indicated that the Veteran owned his own excavation business.  There is no medical evidence of a knee disorder until 1977, 9 years after the Veteran's military service, when he twisted his right knee.  At that time, an X-ray showed what appeared to be a probable avulsion fracture and the rest was normal.  The examiner stated that this was not a definite finding and would be less likely from the Veteran's time in service and more likely from an injury right at that time.  There are some notes in the Veteran's medical record that mention he had arthroscopy to the right knee sometime in the 1970's, which would more likely be from an acute twisting injury at the time rather than years before in service when he had no objective medical evidence of complaints of knee problems.  In 1986, the Veteran was seen for his right knee after hurting it stepping off a crane.  X-rays were negative.  The Veteran continued to work.  In 2000, the Veteran was found to have degenerative changes in the right knee and had surgery.  The Veteran was found to have degenrative arthritis in the left knee in 2009, 41 years after his military service. The Veteran currently has degenerative changes of the knees status post total replacement right knee. The examiner stated that these degenerative changes are not unusual in a person the Veteran's age and are part of the aging process.  The Veteran's activities after his military service can predispose one to degenerative changes of the knees.  Obesity (the Veteran's BMI in February 2017 was 35.79 and it is noted throughout his medical records that he is obese) puts stress on the joints of the lower extremities, which can lead to degenerative changes.  In summary, the examiner found that the Veteran's currently diagnosed bilateral knee disorder is less likely than not related to his active military service, to include working with heavy equipment.

Regarding the bilateral shoulder disorder, the March 2017 VA examiner reasoned that the Veteran was not seen for nor treated for a shoulder disorder while on active duty military service.  His May 1968 military discharge physical was silent for a shoulder disorder and his examination was normal.  There was no medical evidence of a shoulder disorder one year after his military service.  After his military service, the Veteran was able to work.  An August 2009 treatment record stated that the Veteran worked construction since his military release and had his own business since 1989.  A February 2013 treatment record indicated that the Veteran owned his own excavation business.  There is no medical evidence of a shoulder disorder until December 1986, 18 years after the Veteran's military service, when the Veteran hurt his left shoulder when a board fell from beneath him.  There is no medical evidence of ongoing treatment for a shoulder disorder after that.  The next medical evidence of a shoulder disorder was in 2003, 35 years after the Veteran's military service, when he started to have problems with his left shoulder.  A treatment record dated in March 2003 stated that a magnetic resonance imaging (MRI) showed a small rotator cuff tear subarticular.  The examiner opined that this injury would be more likely than not from use of the arm at that time rather than during the Veteran's military service 35 years earlier when he had no shoulder complaints even though he was operating heavy equipment during his military service.  In 2008, 40 years after his military service, the Veteran was found to have degenerative changes in the left shoulder.  An August 2010 treatment record noted that the Veteran had been chopping wood.  A March 2016 X-ray of his right shoulder was normal.  At that time, the Veteran had no complaints of a right shoulder disorder and a review of his medical records did not substantiate any disorder or treatment for the right shoulder.  The Veteran currently has degenerative changes of the left shoulder.  The examiner reasoned that this diagnosis is not unusual in a person the Veteran's age and is part of the aging process.  The Veteran's activities after his military service can predispose one to degenerative changes of the shoulder.  In summary, the examiner opined that the Veteran's currently diagnosed bilateral shoulder disorder was less likely than not related to his active military service, to include working with heavy equipment.

The VA examiners clearly reviewed the Veteran's STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record - particularly the recent VA medical opinions in March 2017.  The April 2015 and March 2017 VA examiners gave alternative theories to address the cause of the Veteran's current degenerative arthritis - namely, his advancing age, smoking, and obesity.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for a right shoulder disorder, left shoulder disorder, lumbar spine disorder, cervical spine disorder, right knee disorder, and left knee disorder is not warranted.

Furthermore, regarding the right shoulder disorder, the Veteran is not entitled to service connection for this claim based on continuity of symptomatology since his military discharge because he does not have a current chronic diagnosis, as stated under the laws and regulations.  His current diagnosis of right shoulder strain is not considered a chronic disease under the statute.  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is not warranted for this claim.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a); see Walker, 708 F.3d at 1331 (the theory of continuity of symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

The Veteran's remaining claims also cannot be granted based on a theory of continuity of symptomatology.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from 1976, almost ten years after the Veteran's military separation in 1968.  Further, the STRs do not show that the Veteran developed chronic arthritis during his active military service.  The STRs do not document any complaints of or treatment for the knees, left shoulder, lumbar spine, or neck.  When the Veteran was first treated post-service for these disorders, he did not indicate that his arthritis of these joints had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish "chronic disorders."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claims cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for arthritis of the knees, left shoulder, lumbar spine, or cervical spine.  As stated above, the earliest post-service medical treatment records are dated from 1976, and the Veteran was separated from the active duty in 1968.  No diagnosis of arthritis of the knees, left shoulder, lumbar spine, or cervical spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, at the March 2012 Board hearing, the Veteran testified that his left knee problems were due to walking with an altered gait because of his right knee disorder.  However, it is irrelevant for purposes of the left knee claim as to whether his left knee disorder is secondary to his right knee disorder because service connection is not established for his right knee disorder.  38 C.F.R. § 3.310 (2016).

In reaching these decisions, the Board has considered the Veteran's arguments in support of his claims.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his knees, shoulders, lumbar spine, and cervical spine during his active military service, which resulted in his current diagnoses, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the cause of his right shoulder disorder, left shoulder disorder, lumbar spine disorder, cervical spine disorder, right knee disorder, and left knee disorder to be credible, since his STRs make no reference to shoulder, knee, neck, or back injuries or treatment, and since the Veteran did not seek treatment for any of these disorders until almost a decade after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show complaints of or treatment for his shoulders, knees, cervical spine, or lumbar spine during his active military service, and which contains only negative nexus medical opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of these claims, is unfavorable to the claims for service connection for a right shoulder disorder, left shoulder disorder, right knee disorder, left knee disorder, lumbar spine disorder, and cervical spine disorder.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claims, and thus that doctrine is not applicable.  Gilbert, 1 Vet. App. at 49.  The Veteran's claims of entitlement to service connection for a right shoulder disorder, left shoulder disorder, right knee disorder, left knee disorder, lumbar spine disorder, and cervical spine disorder are not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to service connection for hypertension, to include as due to in-service herbicide agents exposure, is denied.

The claim of entitlement to service connection for a right shoulder disorder is denied.

The claim of entitlement to service connection for a left shoulder disorder is denied.

The claim of entitlement to service connection for a right knee disorder is denied.

The claim of entitlement to service connection for a left knee disorder is denied.

The claim of entitlement to service connection for a cervical spine disorder is denied.

The claim of entitlement to service connection for a lumbar spine disorder is denied.


REMAND

In January 2017, the Board remanded the bilateral hearing loss issue for outstanding VA treatment records dated since February 2016, as well as the full audiological results from the July 17, 2015, VA audiological evaluation.  Upon remand, recent VA treatment records dated since February 2016 were associated with the claims file.  However, the full audiological results from the July 17, 2015, VA audiological evaluation were not associated with the claims file.  As previously stated by the Board, in a July 2015 VA audiology report, the examiner noted that the Veteran's speech recognition scores using the Maryland CNC list were 88 percent in the right ear and 84 percent in the left ear.  The examiner also indicated that the auditory thresholds remained within five to 10 decibels when compared to his last audiometric evaluation.  However, the examiner indicated that the full audiological results could be found "in audiogram display under the tools menu in CPRS."  Thus, the AOJ has not substantially complied with all of the Board's January 2017 remand directives pertaining to the bilateral hearing loss issue, and further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file any outstanding VA treatment records dated from February 2017, as well as the full audiological results from the July 17, 2015, VA audiological evaluation.

2.  If any of the records requested above cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Thereafter, and after any further development deemed necessary, readjudicate the issue of entitlement to a rating in excess of 20 percent from March 5, 2012, for the service-connected bilateral hearing loss.  If the benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


